Case: 2:20-cv-02848-SDM-CMV Doc #: 57 Filed: 07/26/21 Page: 1 of 6 PAGEID #: 323




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION


KEVIN RODGERS,

                    Plaintiff,

       v.                                        Civil Action 2:20-cv-2848
                                                 Judge Sarah D. Morrison
                                                 Magistrate Judge Chelsey M.
DONNIE MORGAN, et al.,                           Vascura

                    Defendants.




                             OPINION AND ORDER

      Plaintiff Kevin Rodgers, a state prison inmate proceeding without the

assistance of counsel, brought this action under 42 U.S.C. § 1983 against several

Defendants associated with the Ohio Department of Rehabilitation and Corrections

(“ODRC”). (ECF No. 1.) The sole remaining claim alleges that Defendant Tamara

Driesbach opened Mr. Rodgers’s legal mail outside his presence in violation of the

First Amendment, Ohio Administrative Code § 5120-9-17, and ODRC Policy 59-

LEG-01. (ECF No. 17. See also ECF No. 16.)

      As a threshold matter, the Magistrate Judge issued a Report and

Recommendation on March 8, 2021, recommending that Ms. Driesbach’s Motion for

Judgment on the Pleadings be denied. (ECF No. 52.) The time for filing objections

has passed and no objections have been filed. Accordingly, the Court ADOPTS and
Case: 2:20-cv-02848-SDM-CMV Doc #: 57 Filed: 07/26/21 Page: 2 of 6 PAGEID #: 324




AFFIRMS the Report and Recommendation. For the reasons set forth therein, Ms.

Driesbach’s Motion for Judgment on the Pleadings (ECF No. 42) is DENIED.

      On March 23, 2021, the Magistrate Judge issued a second Report and

Recommendation recommending that Ms. Driesbach’s Motion for Summary

Judgment be granted, that Mr. Rodgers’s Motion for Summary Judgment be denied,

and that his claims be dismissed without prejudice for failure to properly exhaust

his administrative remedies. (R&R, ECF No. 55.) Mr. Rodgers filed his objection to

the Report and Recommendation. (Obj., ECF No. 56.) Ms. Driesbach filed no

response. For the reasons set forth below, the Court OVERRULES Mr. Rodgers’s

objections and ADOPTS and AFFIRMS the second Report and Recommendation.

Ms. Driesbach’s Motion for Summary Judgment is GRANTED; Mr. Rodgers’s

Motion for Summary Judgment is DENIED.

I.    BACKGROUND

      The sole remaining claim alleges that Ms. Driesbach opened Mr. Rodgers’s

legal mail outside his presence on two occasions: first on February 10, 2020, and

again on February 12, 2020. (See ECF No. 17, 4.) Mr. Rodgers further alleges that

Ms. Driesbach forged his name on the mail logs to conceal the misconduct. (Id., 5.)

Ms. Driesbach moves for summary judgment on the grounds that Mr. Rodgers failed

to initiate the inmate grievance procedures, as required by the Prison Litigation

Reform Act (“PLRA”). (ECF No. 50.) Mr. Rodgers was incarcerated at the Ross

Correctional Institution (“RCI”) during the relevant period. (ECF No. 17, 6.)

Inmates at RCI may initiate the grievance procedures by filing an informal

complaint on a JPay kiosk located in the inmate’s housing unit, requesting a paper
                                          2
Case: 2:20-cv-02848-SDM-CMV Doc #: 57 Filed: 07/26/21 Page: 3 of 6 PAGEID #: 325




complaint form, or sending the complaint via kite (an informal written

communication from an inmate to corrections staff). (ECF No. 50-3, ¶¶ 3–6.)

II.   ANALYSIS

      If a party objects within the allotted time to a report and recommendation,

the Court “shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b). Upon review, the Court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1).

      Ms. Driesbach moves for summary judgment on the grounds that Mr.

Rodgers had not exhausted his administrative remedies. (ECF No. 50.) As the

Magistrate Judge correctly explained, the PLRA “requires state prisoners to follow

and exhaust all applicable state grievance procedures before filing suit in federal

court.” Mattox v. Edelman, 851 F.3d 583, 590 (6th Cir. 2017). See also 42 U.S.C.

§ 1997e(a) (“No action shall be brought with respect to prison conditions under

section 1983 of this title, or any other Federal law, by a prisoner confined in any

jail, prison, or other correctional facility until such administrative remedies as are

available are exhausted.”). Ohio’s inmate grievance procedures are set forth in Ohio

Administrative Code § 5120-9-31. The grievance procedure is “comprised of three

consecutive steps.” Ohio Admin. Code § 5120-9-31(J). First, an inmate must “file an

informal complaint to the direct supervisor of the staff member, or department most

directly responsible for the particular subject matter of the complaint.” Ohio Admin.

Code § 5120-9-31(J)(1). If the inmate is dissatisfied with the result, he may file a
                                           3
Case: 2:20-cv-02848-SDM-CMV Doc #: 57 Filed: 07/26/21 Page: 4 of 6 PAGEID #: 326




formal grievance with the Inspector of Institutional Services at his institution. Ohio

Admin. Code § 5120-9-31(J)(2). If an inmate remains dissatisfied, he may file an

appeal to the Office of the Chief Inspector. Ohio Admin. Code § 5120-9-31(J)(3). “An

inmate does not exhaust his remedies under § 5120-9-31 until he has received a

decision in an appeal to the Office of the Chief Inspector.” Blissit v. Fiquris, 345 F.

Supp. 3d 931, 938 (S.D. Ohio 2018) (Graham, J.).

      The Magistrate Judge found that Mr. Rodgers failed to exhaust his

administrative remedies, because he did not file an informal complaint as required

at step one of the inmate grievance procedures. (R&R, 6.) Mr. Rodgers objects,

arguing that he was prevented from complying with the grievance procedures.

(Objs., generally.) Although the PLRA’s exhaustion requirement is mandatory, it

abides only to the extent the administrative remedies are “available.” Ross v. Blake,

136 S.Ct. 1850, 1855 (2016). The Supreme Court has recognized “three kinds of

circumstances in which an administrative remedy, although officially on the books,

is not capable of use to obtain relief”—in other words, the remedy is not “available.”

Id. at 1859. They are:

      1) “when (despite what regulations or guidance materials may promise)
      it operates as a simple dead end—with officers unable or consistently
      unwilling to provide any relief to aggrieved inmates”; 2) when “an
      administrative scheme might be so opaque that it becomes, practically
      speaking, incapable of use[—i.e.,] some mechanism exists to provide
      relief, but no ordinary prisoner can discern or navigate it”; and 3) “when
      prison administrators thwart inmates from taking advantage of a
      grievance process through machination, misrepresentation, or
      intimidation.”

Blissit, 345 F. Supp. 3d at 940 (quoting Ross, 136 S.Ct. at 1859–60.) No such

exception exists in Mr. Rodgers’s case.
                                           4
Case: 2:20-cv-02848-SDM-CMV Doc #: 57 Filed: 07/26/21 Page: 5 of 6 PAGEID #: 327




      Mr. Rodgers vigorously argues that he was prevented from initiating the

inmate grievance procedure in February 2020. (Objs., generally.) Specifically, he

asserts that the JPay kiosk was not functional, and that his kites requesting paper

complaint forms were ignored. (Id., 4.) The record tells a different story. The

constitutional violations allegedly occurred on February 10, 2020, and February 12,

2020. The record reflects that Mr. Rodgers successfully filed a grievance against the

Warden of RCI on February 7, 2020 1, and an informal complaint against the Deputy

Warden of Special Services on February 27, 2020. (ECF No. 50-2, 2.) This indicates

that the grievance procedures were available to Mr. Rodgers in February 2020. The

record further reflects that Mr. Rodgers successfully filed an informal complaint

and a grievance related to the handling of legal mail in June 2019. (Id.) It is

therefore clear that Mr. Rodgers was aware of the proper procedures for grieving

such conduct. Finally, by his own admission, Mr. Rodgers regularly sent kites and

other written requests to RCI staff. (See, e.g., ECF No. 53.) Though he has produced

some of those communications (see ECF No. 53-2, PAGEID # 289–91, 299), he has

been unable to show that he ever raised the offensive conduct alleged. As the

Magistrate Judge correctly concluded, Mr. Rodgers “could have commenced the

complaint process via a kite. He chose not to.” (R&R, 6.)

      Accordingly, Mr. Rodgers’s objections are OVERRULED.




      1 Complaints against the warden are subject to direct grievance to the Office
of the Chief Inspector. Ohio Admin. Code § 5120-9-31(L).
                                           5
Case: 2:20-cv-02848-SDM-CMV Doc #: 57 Filed: 07/26/21 Page: 6 of 6 PAGEID #: 328




III.   CONCLUSION

       Based upon the foregoing, and pursuant to Rule 72(b) of the Federal Rules of

Civil Procedure, after a de novo determination of the record, this Court concludes

that Mr. Rodgers’s objections to the Report and Recommendation are without merit.

The Court therefore OVERRULES Mr. Rodgers’s objections (ECF No. 56) and

ADOPTS and AFFIRMS the Magistrate Judge’s Report and Recommendation

(ECF No. 55). Accordingly, Ms. Driesbach’s Motion for Summary Judgment (ECF

No. 50) is GRANTED and Mr. Rodgers’s Motion for Summary Judgment (ECF No.

54) is DENIED. Mr. Rodgers’s remaining claim is DISMISSED without

prejudice to refiling.

       The Clerk is DIRECTED to ENTER JUDGMENT in accordance with this

Opinion and Order and TERMINATE this case from the docket of the United

States District Court for the Southern District of Ohio.



       IT IS SO ORDERED.



                                              /s/ Sarah D. Morrison
                                              SARAH D. MORRISON
                                              UNITED STATES DISTRICT JUDGE




                                          6
